— Appeal by the defendant from two judgments of the Supreme Court, Kings County (G. Aronin, *534J.), both rendered July 17, 1987, convicting him of grand larceny in the third degree under indictment No. 96/86, upon a jury verdict, and bail jumping in the first degree under indictment No. 7884/86, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant contends that several remarks made by the prosecutor during his summation served to deprive him of a fair trial. However, most of the alleged errors with respect to the comments complained of have not been preserved for appellate review (see, People v Lynch, 135 AD2d 865). In any event, the prosecutor’s comments, although inappropriate (see, People v Bonaparte, 98 AD2d 778; People v Ricchiuti, 93 AD2d 842), did not serve to deprive the defendant of a fair trial.
The interest of justice does not warrant the reduction of the bargained-for sentence imposed on the defendant’s bail jumping conviction. Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.